DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each of the flexible portions interface”. This should read --each of the flexible portions interfaces--.
The term “substantially” in claims 6, 9, and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 10-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (JP H0858617 A) in view of Zimmermann (US 20190296300 A1) and Ferber (US 20110223458 A1).
For claim 1, Shimizu discloses a structural member (Fig. 2) for a vehicle, the structural member comprising:
a plurality of finned spar members (50) interlocked with one another (with 62A and 62B), wherein each of the finned spar members include:
a main body (member 61);
a plurality of web members (top and bottom frames 50A and 50B) extending from a flange (flanges 50C and 50D);
wherein a compartment is formed between adjacent web members, the compartment being sized to receive a battery (battery 60),
but fails to disclose a circuit board formed on the main body; and

However, Zimmermann teaches a structural member for holding a battery (Fig. 1), with a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and a bus bar formed on the main body in electrical communication with the circuit board (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by providing a circuit board and bus bar formed on the main body as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to provide the battery tray of Shimizu (61) with a path for conducting and distributing power from the batteries to the rest of the aircraft.
Furthermore, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 2, Shimizu as modified discloses the structural member of claim 1, but fails to disclose that the structural member is an aircraft spar. However, Zimmermann teaches the structural member is Fig. 4a). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by using the structural member as an aircraft spar as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to provide an aircraft spar that optimizes the cargo space of the aircraft by storing the batteries in the wing.
For claim 3, Shimizu as modified discloses the structural member of claim 1, wherein each of the plurality of web members includes a flexible portion that flexes and rebounds (62A flexes to interlock with 62B).  
For claim 4, Shimizu as modified discloses the structural member of claim 3, wherein each of the flexible portions interfaces with one or more retaining members formed adjacent to the flange (retaining members 62B).
For claim 5, Shimizu as modified discloses the structural member of claim 1, but fails to disclose the structural member comprising a plurality of conductors formed on each of the finned spar members that are coupled to the bus bar. However, Zimmermann teaches a plurality of conductors formed on the finned spar members that are coupled to the bus bar (Para 0046, “electrically conducting spring”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by providing conductors on the finned spar member as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to provide a connector for the battery leads to attach to and provide power to the aircraft.
For claim 6, Shimizu as modified discloses the structural member of claim 1, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 2, left side) and a second finned spar member (right side) and each of the first finned spar member and the second finned spar member include a cross-sectional shape that is substantially identical (Fig. 2, identical design as the reference numerals are the same for both).
For claim 8, Shimizu as modified discloses the structural member of claim 6, wherein: a plurality of first openings are formed in the flange of the first finned spar member (openings at left between 63 and 65A) and a plurality of second openings are formed in the flange of the second finned spar member (openings at right at 67), at least a portion of the openings are adapted to receive a fastener that couples to a wing (openings are able to receive a fastener that couples to a wing).  
For claim 9, Shimizu as modified discloses the structural member of claim 8, wherein each of the plurality of first openings align with each of the plurality of second openings in an interlocked position (Fig. 2, openings aligned at top and bottom of structural member).
For claim 10, Shimizu discloses a vehicle structure (Fig. 1-2), comprising:
a plurality of finned spar members (50) interlocked with one another (with 62A and 62B), wherein each of the finned spar members include:
a main body (member 61);
a plurality of web members (top and bottom frames 50A and 50B) extending from a flange (flanges 50C and 50D);
wherein a compartment is formed between adjacent web members, each compartment being sized to receive a battery (battery 60),
but fails to disclose that the structure is part of an aircraft spar,
a circuit board affixed to the main body; and
a bus bar comprising a tube positioned in an opening formed in the main body, the bus bar being in electrical communication with the circuit board,
However, Zimmermann teaches an aircraft spar (Para 0047, “FIGS. 1-3 are installed both in the wing spars 13”) with a structural member for holding a battery (Fig. 1), with a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar formed on the main body in electrical communication with the circuit board (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by using the structure as an aircraft spar and providing a circuit board and bus bar formed on the main body as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to optimize the cargo space of the aircraft and to provide the battery tray of Shimizu (61) with a path for conducting and distributing power from the batteries to the rest of the aircraft.
Furthermore, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 11, Shimizu as modified discloses the aircraft spar of claim 10, wherein each of the plurality of web members includes a flexible portion (62A flexes to interlock with 62B) configured to attach to a retaining member of the flange (retaining members 62B).
For claim 12, Shimizu as modified discloses the aircraft spar of claim 11, wherein the flexible portion comprises two flexible members and a slot is provided therebetween (Fig. 2, 62A and 65A).
For claim 13, Shimizu as modified discloses the aircraft spar of claim 10, but fails to disclose the structural member comprising a plurality of conductors formed on the finned spar members that are coupled to the bus bar. However, Zimmermann teaches a plurality of conductors formed on the finned spar members that are coupled to the bus bar (Para 0046, “electrically conducting spring”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by providing conductors on the finned spar member as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to provide a connector for the battery leads to attach to and provide power to the aircraft.
For claim 14, Shimizu as modified discloses the aircraft spar of claim 10, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 2, left side) and a second finned spar member (right side) each having a substantially identical cross-sectional shape (Fig. 2, identical design as the reference numerals are the same for both).  
For claim 16, Shimizu discloses an onboard energy subsystem (Fig. 2) for a vehicle, the onboard energy subsystem comprising:
a structural member (Fig. 2) comprising a plurality of batteries (60), wherein the structural member comprises:
a plurality of finned spar members (50) interlocked with one another (with 62A and 62B), wherein each of the finned spar members include:
a main body (member 61);
a plurality of web members (top and bottom frames 50A and 50B) extending from a flange (flanges 50C and 50D);
wherein a compartment is formed between adjacent web members, each compartment being sized to receive a battery (battery 60),
but fails to disclose that the structure is part of an aircraft spar,
a circuit board formed on the main body; and
a bus bar comprising a conductive tube positioned in an opening formed in the main body, the bus bar being in electrical communication with the circuit board,
However, Zimmermann teaches an aircraft spar (Para 0047, “FIGS. 1-3 are installed both in the wing spars 13”) with a structural member for holding a battery (Fig. 1), with a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar formed on the main body in electrical communication with the circuit board (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by using the structure as an aircraft spar and providing a circuit board and bus bar formed on the main body as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to optimize the cargo space of the aircraft and to provide the battery tray of Shimizu (61) with a path for conducting and distributing power from the batteries to the rest of the aircraft.
Furthermore, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 19, Shimizu as modified discloses the onboard energy subsystem of claim 16, but fails to disclose a power management device coupled to the structural member coupled with the plurality of batteries and the bus bar. However, Zimmermann teaches a power management device coupled (Para 0045, “the batteries 1 can be coupled for communication with a central processing unit via the signal transmission layer(s), wherein the processor unit can be designed to monitor, evaluate and possibly control a state or status of the at least one battery”) to the structural member coupled with the plurality of batteries and the bus bar (at least indirectly coupled). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu by providing a power management device as disclosed by Zimmermann. One of ordinary skill in the art would have been motivated to make this modification to “monitor, evaluate and possibly control a state or status of the at least one battery” (Zimmermann).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP H0858617 A) in view of Zimmermann (US 20190296300 A1) and Ferber (US 20110223458 A1) as applied to claim 16 above, and further in view of Gore (US 20180099756 A1).
	For claims 17 and 18, Shimizu as modified is silent on whether the batteries on connected in parallel or in series. However, Gore teaches aircraft batteries that can be connected either in series or parallel along a structural member (Para 0050, “Neighboring sections 170 can be connected in series or in parallel to provide current at the proper voltage”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by connecting the batteries in parallel or in series as disclosed by Gore. One of ordinary skill in the art would have been motivated to make this modification “to provide current at the proper voltage”.
	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Zimmermann as applied to claim 16 above, and further in view of Hibbs et al (“Hibbs”) (US 5810284 A).
For claim 20, Shimizu as modified discloses the onboard energy subsystem of claim 16, but fails to disclose a plurality of electrical generating devices coupled to the structural member. However, Hibbs teaches an aircraft with electrical generating devices along the span of the wing (Fig. 1, solar panels 113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having electrical generating devices coupled to the structural member as disclosed by Hibbs. One of ordinary skill in the art would have been motivated to make this modification to provide a way to recharge the batteries and extend the flight time of the vehicle.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 20190296300 A1) in view of Ferber (US 20110223458 A1).
For claim 1, Zimmermann discloses a structural member (Fig. 2) for a vehicle, the structural member comprising:
a plurality of finned spar members (Fig. 5, plates 2, also shown in Fig. 2) interlocked with one another (with walls 9), wherein each of the finned spar members include:
a main body (Fig. 2, 2);
a plurality of web members (curved battery holders 3) extending from a flange (Fig. 2, flat plates which form channels 7 in Fig. 1);
a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar formed on the main body in electrical communication with the circuit board (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
wherein a compartment is formed between adjacent web members, each compartment being sized to receive a battery (Fig. 1).
Zimmermann does not disclose that the spar members are directly interlocked with one another, i.e. not interlocked via intermediate members. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the walls as a part of the main body in order to simply manufacturing or reduce weight of fasteners, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Shown in Fig. 9, with every other wall 9 being part of either the top or bottom main body 2, the spar members would be directly interlocked with one another, since walls 9 would then be considered a part of the spar members.
Zimmermann also does not disclose that the bus bar comprises a tube positioned in an opening formed on the main body. However, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 2, Zimmermann as modified discloses the structural member of claim 1, wherein the structural member is an aircraft spar (Fig. 4a).  
For claim 3, Zimmermann as modified discloses the structural member of claim 1, wherein each of the plurality of web members includes a flexible portion that flexes and rebounds (Fig. 3, all components flex).  
For claim 5, Zimmermann as modified discloses the structural member of claim 1, further comprising a plurality of conductors formed on the finned spar members that are coupled to the bus bar (Para 0046, “electrically conducting spring”).
For claim 6, Zimmermann as modified discloses the structural member of claim 1, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 1, upper member) and a second finned spar member (lower member) and each of the first finned spar member and the second finned spar member are identical.
For claim 7, Zimmermann as modified discloses the structural member of claim 1, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 1, top) and a second finned spar member (Fig. 1, bottom) and the first finned spar member is rotated 180 degrees relative to the second finned spar member along a length direction of the first finned spar member in the interlocked position (Fig. 1, rotated 180).
For claim 8, Zimmermann as modified discloses the structural member of claim 1, wherein: the plurality of finned spar members comprises a first finned spar member (Fig. 1, top) and a second finned spar member (Fig. 1, bottom); and a plurality of first openings are formed in the flange of the first finned spar member and a plurality of second openings are formed in the flange of the second finned spar member, at least a portion of the openings are adapted to receive a fastener that couples to a wing (Fig. 1, openings 7, able to receive a fastener that couples to a wing).  
For claim 9, Zimmermann as modified discloses the structural member of claim 8, wherein each of the plurality of first openings align with each of the plurality of second openings in the interlocked position (Fig. 1, openings align vertically and horizontally).
For claim 10, Zimmermann discloses an aircraft spar (Para 0047, “FIGS. 1-3 are installed both in the wing spars 13”), comprising:
a plurality of finned spar members (Fig. 5, plates 2, also shown in Fig. 2) interlocked with one another (with walls 9), wherein each of the finned spar members include:
a main body (Fig. 2, 2);
a plurality of web members (curved battery holders 3) extending from a flange (Fig. 2, flat plates which form channels 7 in Fig. 1);
a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar formed on the main body (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
wherein a compartment is formed between adjacent web members, each compartment being sized to receive a plurality of batteries (Fig. 1).
Zimmermann does not disclose that the spar members are directly interlocked with one another, i.e. not interlocked via intermediate members. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the walls as a part of the main body in order to simply manufacturing or reduce weight of fasteners, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Shown in Fig. 9, with every other wall 9 being part of either the top or bottom main body 2, the spar members would be directly interlocked with one another, since walls 9 would then be considered a part of the spar members.
Zimmermann also does not disclose that the bus bar comprises a tube positioned in an opening formed on the main body. However, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 12, Zimmermann as modified discloses the aircraft spar of claim 11, wherein the flexible portion comprises two flexible portions and a slot is provided therebetween (Fig. 2, multiple flexible portions with slots in between).
For claim 13, Zimmermann as modified discloses the aircraft spar of claim 10, further comprising a plurality of conductors formed on the finned spar members that are coupled to the bus bar (Para 0046, “electrically conducting spring”).
For claim 14, Zimmermann as modified discloses the aircraft spar of claim 10, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 1, upper member) and a second finned spar member (lower member) that are identical to each other.  
For claim 15, Zimmermann as modified discloses the aircraft spar of claim 10, wherein: the plurality of finned spar members comprises a first finned spar member (Fig. 1, top) and a second finned spar member (Fig. 1, bottom); and the first finned spar member is rotated 180 degrees relative to the second finned spar member along a length direction of the first finned spar member in the interlocked position (Fig. 1, rotated 180).
For claim 16, Zimmermann discloses an onboard energy subsystem (Fig. 1) for a vehicle, the onboard energy subsystem comprising:
a structural member (Fig. 2) comprising a plurality of batteries (1), wherein the structural member comprises:
a plurality of finned spar members (Fig. 5, plates 2, also shown in Fig. 2) interlocked with one another (with walls 9), wherein each of the finned spar members include:
a main body (Fig. 2, 2);
a plurality of web members (curved battery holders 3) extending from a flange (Fig. 2, flat plates which form channels 7 in Fig. 1);
a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar provided on the main body (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
wherein a battery of the plurality of batteries is compressed in a compartment formed between adjacent web members (Fig. 1).
Zimmermann does not disclose that the spar members are directly interlocked with one another, i.e. not interlocked via intermediate members. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the walls as a part of the main body in order to simply manufacturing or reduce weight of fasteners, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Shown in Fig. 9, with every other wall 9 being part of either the top or bottom main body 2, the spar members would be directly interlocked with one another, since walls 9 would then be considered a part of the spar members.
Zimmermann also does not disclose that the bus bar comprises a tube positioned in an opening formed on the main body. However, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
For claim 19, Zimmermann as modified discloses the onboard energy subsystem of claim 16, further comprising a power management device coupled (Para 0045, “the batteries 1 can be coupled for communication with a central processing unit via the signal transmission layer(s), wherein the processor unit can be designed to monitor, evaluate and possibly control a state or status of the at least one battery”) to the structural member coupled with the plurality of batteries and the bus bar (at least indirectly coupled).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 20190296300 A1) and Ferber (US 20110223458 A1) as applied to claim 16 above, and further in view of Gore (US 20180099756 A1).
	For claims 17 and 18, Zimmermann as modified is silent on whether the batteries on connected in parallel or in series. However, Gore teaches aircraft batteries that can be connected either in series or parallel along a structural member (Para 0050, “Neighboring sections 170 can be connected in series or in parallel to provide current at the proper voltage”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmermann by connecting the batteries in parallel or in series as disclosed by Gore. One of ordinary skill in the art would have been motivated to make this modification “to provide current at the proper voltage”.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 20190296300 A1) Ferber (US 20110223458 A1) as applied to claim 16 above, and further in view of Hibbs et al (“Hibbs”) (US 5810284 A).
For claim 20, Zimmermann as modified discloses the onboard energy subsystem of claim 16, but fails to disclose a plurality of electrical generating devices coupled to the structural member. However, Hibbs teaches an aircraft with electrical generating devices along the span of the wing (Fig. 1, solar panels 113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmermann by having electrical generating devices coupled to the structural member as disclosed by Hibbs. One of ordinary skill in the art would have been motivated to make this modification to provide a way to recharge the batteries and extend the flight time of the vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16437729 (reference application) in view of Ferber (US 20110223458 A1).
For claim 1, 16437729 discloses (in Claim 1 of reference application) a structural member for a vehicle, the structural member comprising: a plurality of finned spar members directly interlocked with one another, wherein each of the finned spar members include: a main body; a plurality of web members extending from a flange; a circuit board formed on the main body; and a bus bar formed on the main body in electrical communication with the circuit board, wherein a compartment is formed between adjacent web members, each compartment being sized to receive a battery.
	For claim 10, 16437729 discloses (in Claim 10 of reference application) an aircraft spar, comprising: a plurality of finned spar members directly interlocked with one another, wherein each of the finned spar members include: a main body; a plurality of web members extending from a flange; a circuit board affixed to the main body; and a bus bar formed on the main body, wherein a compartment is formed between adjacent web members, each compartment being sized to receive a plurality of batteries.
	For claim 16, 16437729 discloses (in Claim 16 of reference application) an onboard energy subsystem for a vehicle, the onboard energy subsystem comprising: a structural member comprising a plurality of batteries, wherein the structural member comprises: a plurality of finned spar members directly interlocked with one another, wherein each of the finned spar members include: a main body; a plurality of web members extending from a flange; a circuit board formed on the main body; and a bus bar provided on the main body, wherein a battery of the plurality of batteries is compressed in a compartment formed between adjacent web members.
For independent claims 1, 10, and 16, ‘729 does not disclose that the bus bar comprises a tube positioned in an opening formed in the main body. However, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening (Para 0031, “each bus bar may either be supported on insulators or insulation can be provided to encircle portions of the bus bar”; bus bar in opening within insulation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shimizu as modified by having the bus bar be tube shaped and positioning it within insulation of the main body as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the main body to insulate it.
Dependent claims are similarly disclosed by corresponding dependent claims in reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/25/2022